 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   GRACE AKINLEMIBOLA,

 9                                Plaintiff,                 CASE NO. 2:18-cv-01554-JLR

10             v.                                            ORDER GRANTING
                                                             APPLICATION TO PROCEED IN
11   ORA DENTAL STUDIOS,                                     FORMA PAUPERIS

12                                Defendant.

13             Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28

14   U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §

15   1915(e)(2)(B) before issuance of summons.

16             The Clerk shall provide a copy of this Order to plaintiff and to the Honorable James L.

17   Robart.

18             DATED this 23rd day of October, 2018.

19

20

21
                                                            A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge
22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
